Underwood, J.,
dissenting. In fairness to all the parties and to prevent a failure of justice, this cause should be remanded for a new trial. DeGoesbriand Memorial Hospital, Inc. v. Town of Alburg, 122 Vt. 275, 283, 169 A.2d 360, 365 (1961).
Unfortunately the trial judge did not give us an inkling of the nature of plaintiffs’ cause of action, that is, whether he treated it as a claim for breach of contract, a claim for negligence, or a claim of bailment with a conversion by the bailees of the bailors’ car. See 12 V.S.A. § 5532 and 12 V.S.A. § 5533(a)(3) and (b) ; D.C.C.R. 80.3(b).
The paucity of findings too puts us at a disadvantage as the reviewing court. The abbreviated findings seem to say that the plaintiffs failed to establish any liability on the part of the defendants. But under what theory? The elements of proof would differ in each instance if the theory of the claim were contract, tort or conversion.
Although the trial judge plays a different role in the trial of small claims in that he actively conducts the trial and the examination of the parties and their witnesses, D.C.C.R. 80.3(g), findings are just as important to the appellate court as in appeals from district or superior court. Because of the informality of the proceedings in small claims court, 12 V.S.A. § 5531(a), and because often the parties are unrepresented by attorneys, adequate findings are imperative for meaningful appellate review. “The purpose of findings is to make a clear statement to the parties, and to this Court if appeal is taken, of what was decided and how the decision was reached.” Page v. Smith-Gates Corp., 143 Vt. 280, 283, 465 A.2d 1102, 1104 (1983) (emphasis added) (quoting New England Power Co. v. Town of Barnet, 134 Vt. 498, 503, 367 A.2d 1363, 1366 (1976)).
*266I feel compelled, because of the inadequacy of the findings and the failure to identify the legal theory of the case, to reverse and remand for a new trial.